UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K/A (Amendment No. 1) (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended March 31, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number:333-82580 SIGNATURE EXPLORATION AND PRODUCTION CORP. (Exact name of registrant as specified in its charter) Delaware (State or other Jurisdiction of Incorporation or Organization) 59-3733133 (IRS Employer I.D. No.) 4700 Millenia Blvd, Suite 175 Orlando, FL 32839 Phone: (888) 895-3594 Fax: (888) 800-5918 (Address and telephone number of principal executive offices) Securities registered under Section 12 (b) of the Exchange Act: Title of each class Name of each exchange on which registered None None Securities registered under Section 12(g) of the Exchange Act: $0.0001 Par Value Common Stock Title of Class Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesNoü Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesNoü Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesüNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form10-K or any amendment to this Form10-K. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company ü Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Act).YesNoü The aggregate market value of the voting stock held by non-affiliates of the registrant on July 9, 2013, the last business day of the registrant’s most recently completed first quarter, based on the closing price on that date of $0.06 on the Over the Counter Bulletin Board, was approximately $285,000. Documents Incorporated by Reference None EXPLANATORY NOTE The purpose of this Amendment No. 1 to our Quarterly Report on Form 10-K for the period ended March 31, 2013, as filed with the Securities and Exchange Commission on July 17, 2013, is to furnish Exhibit 101 to the Form 10-K within the six day period provided for temporary hardship exemption by Rule 201 of Regulation S-T.Exhibit 101 to this report furnishes the following items from our Form 10-K formatted in XBRL (eXtensible Business Reporting Language): (i) the audited Balance Sheets, (ii) the audited Statements of Income, (iii) the audited Statements of Stockholders’ Equity (Capital Deficiency), (iv) the audited Statements of Cash Flows, and (v) the notes to the audited Financial Statements. Users of this data are advised that pursuant to Rule 406T of Regulation S-T these interactive data files are deemed not filed or part of a registration statement or prospectus for purposes of sections 11 or 12 of the Securities Act of 1933, are deemed not filed for purposes of section 18 of the Securities and Exchange Act of 1934, and otherwise are not subject to liability under those sections. No other changes have been made to the Form 10-K other than the furnishing of the exhibit described above.This Amendment No. 1 does not reflect subsequent events occurring after the original filing date of the Form 10-K or modify or update in any way disclosures made in the Form 10-K. Item 6. Exhibits Certification of Chief Executive Officer Pursuant to Securities and Exchange Act Rules 13a-14 and 15d-14 as Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.* Certification of Chief Executive Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.* Audit Committee Pre-Approval Policy(2) Certification of Chief Executive Officer Pursuant to Securities and Exchange Act Rules 13a-14 and 15d-14 as Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.* Certification of Chief Executive Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.* Audit Committee Pre-Approval Policy(2) 101* XBRL Instant Document (1) Incorporated by reference to the Company’s Form 10-K, filed with the Securities and Exchange Commission on July 17, 2013. * Furnished herewith SIGNATURES In accordance with Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SIGNATURE EXPLORATION AND PRODUCTION CORP. Dated:July 22, 2013 By:/S/Steven Weldon Name:Steven Weldon Title: ChiefExecutiveOfficer, President and Chairman
